Exhibit 99.2 Page Report of Independent Registered Public Accounting Firm 75 Balance Sheetsat December 31, 2008 and 2007 76 Statements of Income for the Years ended December 31, 2008 and 2007 77 Statements of Shareholders' Equity for the Years ended December 31, 2008 and 2007 78 Statements of Cash Flows for the Years ended December 31, 2008 and 2007 79 Notes toFinancial Statements 80-98 74 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Shaanxi Guangsha Investment and Development Group Co., Ltd. We have audited the accompanying balance sheets of Shaanxi Guangsha Investment and Development Group Co., Ltd. as of December 31, 2008 and 2007, and the related statements of income, shareholders’ equity and comprehensive income, and cash flows for each of the years in the two-year period ended December 31, 2008. Shaanxi Guangsha Investment and Development Group Co., Ltd.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Shaanxi Guangsha Investment and Development Group Co., Ltd. as of December 31, 2008 and 2007, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. /s/Bagell, Josephs, Levine & Company, LLC Marlton, New Jersey June 25, 2009 75 SHAANXI GUANGSHA INVESTMENT AND DEVELOPMENT GROUP CO., LTD. BALANCE SHEETS December 31, ASSETS Current assets: Cash & cash equivalents $ $ Restricted cash Accounts receivable - net of allowance for doubtful accounts Loans to outside parties, net of allowance Real estate property development completed Real estate property under development Other receivables - Prepaid tax expenses - Total current assets Property, plant and equipment, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term loans $ $ Accounts payable Other payables Customer deposits Accrued expenses Dividend payable - Taxes payable - Total current liabilities Shareholders' equity Capital contribution Additional paid-in capital Statutory surplus Retained earnings Accumulated other comprehensive income Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these financial statements 76 SHAANXI GUANGSHA INVESTMENT AND DEVELOPMENT GROUP CO., LTD. STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, Real estate sale, net of sales taxes of $1,566,790 and $866,211, respectively $ $ Cost of real estate sales, exclusive of depreciation Gross profit Operating expenses Selling and distribution expenses General and administrative expenses Total operating expenses Operating income Other expenses Interest expenses ) ) Other expenses ) ) Total other expenses ) ) Income before income taxes Provision for income taxes Net income $ $ Other comprehensive income Foreign currency translation adjustment $ Comprehensive income $ $ Basic and diluted income per common share Basic $ $ Diluted $ $ Weighted average common shares outstanding Basic Diluted The accompanying notes are an integral part of these financial statements 77 SHAANXI GUANGSHA INVESTMENT AND DEVELOPMENT GROUP CO., LTD. STATEMENTS OF SHAREHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 Additional Statutory Retained Accumulated Other Capital Paid-in-Capital Surplus Earnings Comprehensive Income Total Balance at December 31, 2006 $ Dividend declared ) ) Appropriation to Surplus Account ) - Net income for the year Foreign currency translation adjustments Balance at December 31, 2007 Capital Contribution - cash contribution - dividend converted to capital - retained earnings converted to capital ) - - surplus converted to capital ) - Appropriation to Surplus Account ) - Net income for the year Foreign currency translation adjustments Balance at December 31, 2008 $ The accompanying notes are an integral part of these financial statements 78 SHAANXI GUANGSHA INVESTMENT AND DEVELOPMENT GROUP CO., LTD. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Allowance for doubtful accounts - Loss on disposal of fixed assets Changes in assets and liabilities: (Increase) decrease in - Restricted Cash ) Loans to outside parties ) Real estate property development completed ) Real estate property under development ) Other receivables ) Prepaid tax expenses ) Increase (decrease) in - Accounts payable ) ) Other payables Customer deposits ) Accrued expenses ) Taxes payable - Net cash provided by (used in) operating activities ) ) Cash flows from investing activities Purchase of fixed assets ) ) Sales of fixed assets Net cash provided by (used in) investing activities ) Cash flows from financing activities Repayments of short-term loan - ) Capital contribution - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Non- cash financing activities: Capital contribution converted from dividend payable $ $
